               Case 1:19-cv-07652-DAB Document 23 Filed 10/18/19 Page 1 of 1




                                U NITED S TATES D ISTRICT C OURT
                               S OUTHERN D ISTRICT OF N EW Y ORK
MAZLIN TRADING CORP and SHIREEN MARITIME

LIMITED
(List the full name(s) of the plaintiff(s)/petitioner(s).)                                  19     7652 ( DAB)(
                                                                                           _____CV________                        )
                                  -against-
                                                                                           NOTICE OF APPEAL
WJ HOLDING LIMITED, STUBRIK LIMITED, and

YURI DRUKKER
(List the full name(s) of the defendant(s)/respondent(s).)



Notice is hereby given that the following parties: WJ HOLDING LIMITED, STUBRIK LIMITED, and

YURI DRUKKER
(list the names of all parties who are filing an appeal)


in the above-named case appeal to the United States Court of Appeals for the Second Circuit

from the             judgment            
                                          X order            entered on:       October 16, 2019
                                                                               (date that judgment or order was entered on docket)
that:
              Granted a Temporary Restraining Order against Respondents: (1) freezing their assets

and (2) imposing an affirmative obligation on them to produce a list of their assets by 10/25/19
(If the appeal is from an order, provide a brief description above of the decision in the order.)

    10/16/19                                                                /s/Alexandra G. Elenowitz-Hess
                                                                                       *
    Dated                                                                  Signature

      Elenowitz-Hess, Alexandra, G
    Name (Last, First, MI)

Sher Tremonte LLP, 90 Broad St., NY, NY 10004
    Address                                       City                     State                           Zip Code

    212-202-2600                                                            ahess@shertremonte.com
    Telephone Number                                                       E-mail Address (if available)




*
 Each party filing the appeal must date and sign the Notice of Appeal and provide his or her mailing address and telephone
number, EXCEPT that a signer of a pro se notice of appeal may sign for his or her spouse and minor children if they are parties
to the case. Fed. R. App. P. 3(c)(2). Attach additional sheets of paper as necessary.
Rev. 12/23/13
